--------------------------------------------------------------------------------



SCIENTIFIC LEARNING CORPORATION
1999 EMPLOYEE STOCK PURCHASE PLAN OFFERING


ADOPTED BY BOARD OF DIRECTORS APRIL 22, 1999;


AS AMENDED THROUGH FEBRUARY 25, 2003


1.     GRANT; OFFERING DATE.

        (a)     The Board of Directors of Scientific Learning Corporation, a
Delaware corporation (the “Company”), pursuant to the Company’s 1999 Employee
Stock Purchase Plan (the “Plan”), hereby authorizes the grant of rights to
purchase shares of the common stock of the Company (“Common Stock”) to all
Eligible Employees (an “Offering”). The first day of an Offering is that
Offering’s “Offering Date.” An Offering may consist of one (1) or more
consecutive “Purchase Periods.” The last day of each Purchase Period during an
Offering shall be a “Purchase Date” for that Offering. If an Offering Date or
Purchase Date does not fall on a day during which the Company’s Common Stock is
actively traded, then the Offering Date or Purchase Date, as the case may be,
shall be the next subsequent day during which the Company’s Common Stock is
actively traded.

        (b)     Unless otherwise specifically provided herein, the first
Purchase Period of an Offering shall begin on the Offering Date and shall end
approximately six (6) months thereafter on the next February 28 (February 29
during a leap year) or August 31, as the case may be. Subsequent Purchase
Periods during the Offering shall begin each March 1 and September 1 and shall
end six (6) months thereafter on August 31 or February 28 (February 29 during a
leap year), as the case may be.

        (c)     Effective commencing September 1, 2002, an Offering (the
“Re-Start Offering”) shall commence on [date to be determined, as specified by
the Board ] and shall end 12 months thereafter, unless terminated sooner as
herein provided. Thereafter, an Offering shall begin each year on the
anniversary date of the commencement of the Re-Start Offering and shall end
twelve (12) months later on the day prior to the next Offering Date. Each
Offering will be divided into two (2) consecutive shorter Purchase Periods of
six (6) months in duration.”.

        (d)     Prior to the commencement of any Offering, the Board of
Directors (or the Committee described in subparagraph 2(c) of the Plan, if any)
may change any or all terms of such Offering and any subsequent Offerings. The
granting of rights pursuant to each Offering hereunder shall occur on each
respective Offering Date unless, prior to such date (a) the Board of Directors
(or such Committee) determines that such Offering shall not occur, or (b) no
shares remain available for issuance under the Plan in connection with the
Offering.

        (e)     Notwithstanding any other provisions of an Offering, if the
terms of an Offering as previously established by the Board of Directors of the
Company would, as a result of a change to applicable accounting standards,
generate a charge to earnings, such Offering shall terminate effective as of the
day prior to the date such change of accounting standards would otherwise first
apply to the Offering (the “Offering Termination Date”), and such Offering
Termination Date shall be the final Purchase Date of such Offering. A subsequent
Offering shall commence on such date and on such terms as shall be provided by
the Board of Directors of the Company.



1.

--------------------------------------------------------------------------------





2.    ELIGIBLE EMPLOYEES.

        All employees of the Company and each of its Affiliates (as defined in
the Plan) incorporated in the United States, shall be granted rights to purchase
Common Stock under each Offering on the Offering Date (an “Eligible Employee”).
Notwithstanding the foregoing, the following employees shall NOT be Eligible
Employees or be granted rights under an Offering: (i) part-time or seasonal
employees whose customary employment is less than 20 hours per week or five
months per calendar year or (ii) 5% stockholders (including ownership through
unexercised options) described in subparagraph 5(c) of the Plan.

3.    RIGHTS.

        (a)     Subject to the limitations contained herein and in the Plan, on
each Offering Date each Eligible Employee shall be granted the right to purchase
the number of shares of Common Stock purchasable with up to fifteen percent
(15%) of such Eligible Employee’s Earnings paid during such Offering; provided,
however, that no employee may purchase Common Stock on a particular Purchase
Date that would result in more than fifteen percent (15%) of such employee’s
Earnings in the period from the Offering Date to such Purchase Date having been
applied to purchase shares under all ongoing Offerings under the Plan and all
other Company plans intended to qualify as “employee stock purchase plans” under
Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”).

        (b)     For purposes of this Offering, “Earnings” means the total
compensation paid to an employee, including all salary, wages (including amounts
elected to be deferred by the employee, that would otherwise have been paid,
under any cash or deferred arrangement established by the Company), overtime
pay, commissions, bonuses, and other remuneration paid directly to the employee,
but excluding profit sharing, the cost of employee benefits paid for by the
Company, education or tuition reimbursements, imputed income arising under any
Company group insurance or benefit program, traveling expenses, business and
moving expense reimbursements, income received in connection with stock options,
contributions made by the Company under any employee benefit plan, and similar
items of compensation.

        (c)     Subject to the limitations contained herein and in the Plan,
each employee who was not eligible on the Offering Date but who first becomes an
Eligible Employee during the Offering and prior to the February 20 (February 21
during leap years) during the Offering shall, on such March 1 during that
Offering, be granted the right to purchase the number of shares of Common Stock
purchasable with up to fifteen percent (15%) of such employee’s Earnings paid
during his or her participation in such Offering, which right shall be deemed to
be a part of the Offering. Such right shall have the same characteristics as any
rights originally granted under the Offering, except that (i) the date on which
such a right is granted shall be the “Offering Date” of such right for all
purposes, including determination of the exercise price of such right; and (ii)
the Offering for such right shall begin on its Offering Date and end coincident
with the end of the ongoing Offering.



2.

--------------------------------------------------------------------------------





        (d)     The maximum number of shares of Common Stock an Eligible
Employee may purchase on any Purchase Date in an Offering shall be such number
of shares as has a fair market value (determined as of the Offering Date for
such Offering) equal to (x) $25,000 multiplied by the number of calendar years
in which the right under such Offering has been outstanding at any time, minus
(y) the fair market value of any other shares of Common Stock (determined as of
the relevant Offering Date with respect to such shares) which, for purposes of
the limitation of Section 423(b)(8) of the Code, are attributed to any of such
calendar years in which the right is outstanding. The amount in clause (y) of
the previous sentence shall be determined in accordance with regulations
applicable under Section 423(b)(8) of the Code based on (i) the number of shares
previously purchased with respect to such calendar years pursuant to such
Offering or any other Offering under the Plan, or pursuant to any other Company
plans intended to qualify as “employee stock purchase plans” under Section 423
of the Code, and (ii) the number of shares subject to other rights outstanding
on the Offering Date for such Offering pursuant to the Plan or any other such
Company plan.

        (e)     The maximum aggregate number of shares available to be purchased
by all Eligible Employees under an Offering shall be the number of shares
remaining available under the Plan on the Offering Date. If the aggregate
purchase of shares of Common Stock upon exercise of rights granted under the
Offering would exceed the maximum aggregate number of shares available, the
Board shall make a pro rata allocation of the shares available in a uniform and
equitable manner.

4.    PURCHASE PRICE.

        The purchase price of the Common Stock under the Offering shall be the
lesser of eighty-five percent (85%) of the fair market value of the Common Stock
on the Offering Date or eighty-five percent (85%) of the fair market value of
the Common Stock on the Purchase Date, in each case rounded up to the nearest
whole cent per share. For the Initial Offering, the fair market value of the
Common Stock at the time when the Offering commences shall be the price per
share at which shares of Common Stock are first sold to the public in the
Company’s initial public offering as specified in the final prospectus with
respect to that offering.

5.    PARTICIPATION.

        (a)     An Eligible Employee may elect to participate in an Offering
only at the beginning of the Offering, or such later date specified in
subparagraph 3(c). An Eligible Employee shall become a participant in an
Offering by delivering an agreement authorizing payroll deductions. Such
deductions must be in whole dollars or whole percentages, with a maximum
percentage of fifteen percent (15%) of Earnings. A participant may not make
additional payments into his or her account. The agreement shall be made on such
enrollment form as the Company or a designated Affiliate provides, and must be
delivered to the Company or designated Affiliate at least ten (10) days before
the Offering Date, or before such later date specified in subparagraph 3(c), to
be effective, unless a later time for filing the enrollment form is set by the
Board for all Eligible Employees with respect to a given Offering Date. For the
Initial Offering, the time for filing an enrollment form and commencing
participation for individuals who are Eligible Employees on the Offering Date
for the Initial Offering may be after the Offering Date, as determined by the
Company and communicated to such Eligible Employees. (If the agreement
authorizing payroll deductions is required to be delivered to the Company or
designated Affiliate a specified number of days before the Offering Date to be
effective, then an employee who becomes eligible during the required delivery
period shall not be considered to be an Eligible Employee at the beginning of
the Offering but may elect to participate during the Offering as provided in
subparagraph 3(c).)



3.

--------------------------------------------------------------------------------





        (b)     A participant may increase or reduce his or her participation
level effective as of the March 2 following the March 1 Purchase Date during the
course of an Offering. In addition, a participant may increase or decrease his
or her participation level prior to the beginning of a new Offering to be
effective at the beginning of such new Offering. A participant may also reduce
his or her participation level to zero at any time during an Offering, excluding
only each ten (10) day period immediately preceding a Purchase Date (or such
shorter period of time determined by the Company and communicated to
participants). Any such change in participation shall be made by delivering a
notice to the Company or a designated Affiliate in such form and at such time as
the Company provides. Except as otherwise specifically provided herein, a
participant may not increase or decrease his or her participation level during
the course of an Offering.

        (c)     A participant may withdraw from an Offering and receive his or
her accumulated payroll deductions from the Offering (reduced to the extent, if
any, such deductions have been used to acquire Common Stock for the participant
on any prior Purchase Dates), without interest, at any time prior to the end of
the Offering, excluding only each ten (10) day period immediately preceding a
Purchase Date (or such shorter period of time determined by the Company and
communicated to participants) by delivering a withdrawal notice to the Company
in such form as the Company provides. A participant who has withdrawn from an
Offering shall not again participate in such Offering but may participate in
subsequent Offerings under the Plan by submitting a new participation agreement
in accordance with the terms thereof.

        (d)     A participant shall automatically participate in the Offering
commencing immediately after the final Purchase Date of each Offering in which
the participant participates until such time as such participant (i) ceases to
be an Eligible Employee, (ii) withdraws from the Offering or (iii) terminates
employment. A participant who automatically participates in a subsequent
Offering is not required to file any additional enrollment form for such
subsequent Offering in order to continue participation in the Plan. However, a
participant may file an enrollment form with respect to such subsequent Offering
if the participant desires to change any of the participant’s elections
contained in the participant’s then effective enrollment form.

6.    PURCHASES.

        Subject to the limitations contained herein, on each Purchase Date, each
participant’s accumulated payroll deductions (without any increase for interest)
shall be applied to the purchase of whole shares of Common Stock, up to the
maximum number of shares permitted under the Plan and the Offering.



4.

--------------------------------------------------------------------------------





7.     NOTICES AND AGREEMENTS.

        Any notices or agreements provided for in an Offering or the Plan shall
be given in writing, in a form provided by the Company, and unless specifically
provided for in the Plan or this Offering shall be deemed effectively given upon
receipt or, in the case of notices and agreements delivered by the Company, five
(5) days after deposit in the United States mail, postage prepaid.

8.     EXERCISE CONTINGENT ON STOCKHOLDER APPROVAL.

        The rights granted under an Offering are subject to the approval of the
Plan by the stockholders as required for the Plan to obtain treatment as a
tax-qualified employee stock purchase plan under Section 423 of the Code.

9.     OFFERING SUBJECT TO PLAN.

        Each Offering is subject to all the provisions of the Plan, and its
provisions are hereby made a part of the Offering, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of an Offering and those of the Plan (including
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted pursuant to the Plan), the provisions of the Plan shall
control.



5.

--------------------------------------------------------------------------------
